Citation Nr: 1218593	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-09 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to October 26, 2010, and in excess of 40 percent thereafter, for decreased sensation and strength of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from June 1989 to June 1993 and September 1997 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the Veteran's claims file was subsequently transferred to the Nashville, Tennessee, RO. 

The Board notes that the March 2004 rating decision initially assigned a rating of 10 percent for the Veteran's right lower extremity disability, effective August 13, 2003.  Thereafter, in a July 2007 Decision Review Officer decision, an initial 20 percent rating was assigned, effective August 13, 2003, and in a January 2012 decision, the Appeals Management Center in Washington, DC, increased the evaluation of the right lower extremity disability to 40 percent, effective October 26, 2010.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.   AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the Board has characterized the issue as shown on the first page of this decision.

The March 2004 rating decision also adjudicated several other issues, including a grant of service connection for tendonitis of the left wrist, which was assigned an initial 10 percent evaluation, effective August 13, 2003, and the denial of service connection for moderate depression.  The Veteran entered a notice of disagreement as to the propriety of the initially assigned rating for her left wrist disability and the denial of service connection for moderate depression in January 2005.  

Relevant to the Veteran's initial rating claim regarding her left wrist disability, a statement of the case was issued in February 2006.  However, the Veteran did not submit a substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2009).  In this regard, on her February 2006 VA Form 9 (substantive appeal), she indicated that she only wished to appeal the issue of entitlement to a higher initial rating for her right lower extremity disability.  Furthermore, as the RO has not taken any action to indicate to the Veteran that this issue remains on appeal and, rather, took steps to close the appeal (see certification of Appeal [VA Form 8]), the requirement that there be a substantive appeal is not waived.  The facts of this case are clearly distinguished from the United States Court of Appeals for Veterans Claims' (Court) holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), because in this appeal the Veteran was not wrongly mislead into believing that she had perfected an appeal of this additional issue by the RO.  Therefore, the issue of entitlement to an initial rating in excess of 10 percent for left wrist tendonitis is no longer on appeal.  

Pertinent to the Veteran's claim for service connection for moderate depression, such was granted in a February 2006 rating decision.  Specifically, in such rating decision, service connection for adjustment disorder with anxiety and depressed mood (claimed as moderate depression) was granted.  Therefore, this issue is no longer on appeal.  

This matter was remanded by the Board in September 2010 for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, the Board notes that the Veteran's claims file indicates that the Veteran was seen for treatment at St. Francis Hospital in Monroe.  Specifically, a November 2004 VA treatment note indicated that the Veteran had undergone a spine MRI in October 2004 and that this record was not available for review.  No records of treatment at St. Francis Hospital are contained in the Veteran's claims file.  In addition, the Veteran was noted, in a July 2005 VA treatment note, to have been offered re-exploration of disk space, diskectomy, and desired to have the surgery at LSU.  No records of the Veteran's treatment at LSU, if any, are of record. 

While the Board regrets the additional delay, pursuant to the VCAA, VA must obtain identified outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  On remand, updated records of the Veteran's treatment at the VA, to include those from the VA facilities in Mountain Home, Tennessee, and Monroe and Shreveport, Louisiana, should also be obtained, and the Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since service for her claimed disability.  This should specifically include all treatment records from St. Francis Hospital in Monroe, and LSU, dated since service.  This should also include updated records of the Veteran's treatment at the VA, to include those from the VA facilities in Mountain Home, Tennessee, and Monroe and Shreveport, Louisiana.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


